The record in this case discloses the service of no notice of appeal upon either the county judge, the clerk of the county court, or the county attorney. For that reason the state has filed a motion to dismiss the appeal herein, to which motion plaintiff in error has filed no response. The motion is well taken, and will be sustained. It is therefore ordered that the purported appeal herein be and the same is hereby dismissed, and that a *Page 68 
mandate issue to the county court of Tulsa county, directing said court to enforce its judgment and sentence herein.